Title: Vergennes to the American Commissioners, 20 January 1779
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


A Versailles le 20. Javr. 1779
Vous avez bien voulu minformer, Mrs., que les batiments destinés pour l’amérique et pour lesquels vous avez demandé des convois, se trouvent dans le port de Nantes; j’en ai prévenu M. de Sartine, et ce Ministre vient de me faire à ce Sujet la réponse dont vous trouverez la copie ci jointe.
MM. franklin, Lée et adams
